Citation Nr: 0519242	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for beriberi.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for malaria.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for heart disease.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to July 1942, and the recognized guerillas and 
Regular Philippine Army from January 1945 to June 1946.  He 
was a prisoner-of-war (POW) from April 10 to July 29, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2003, a statement of the 
case was issued in January 2004, and a substantive appeal was 
received in March 2004.

In the veteran's VA Form 9 filed in March 2004, the veteran 
claimed that he was suffering from a peptic ulcer.  
Entitlement to service connection for a peptic ulcer was 
denied in the November 2002 rating decision.  The veteran's 
reference to his peptic ulcer in the VA Form 9 cannot be 
considered a notice of disagreement as it was not timely 
filed, however, this matter is referred to the RO for 
clarification as to whether the veteran intends to reopen a 
claim of entitlement to service connection for a peptic 
ulcer.



FINDINGS OF FACT

1.  In a February 1987 rating decision, service connection 
for beriberi and malaria were denied; the veteran did not 
file a notice of disagreement.  

2.  In December 2000, the veteran filed a request to reopen 
his claims of service connection for beriberi and malaria. 

3.  Additional evidence received since the RO's February 1987 
decision does not bear directly and substantially upon the 
specific matters under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
beriberi and malaria.

4.  The veteran was a prisoner of war for 30 days or more.

5.  The medical evidence of record does not show a diagnosis 
of malnutrition.


CONCLUSIONS OF LAW

1.  The February 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
February 1987 denial of service connection for beriberi and 
malaria, and the claims are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Malnutrition was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 
1112(b)(2), 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  This letter predated the November 2002 rating 
decision.  See id.  The RO issued another VCAA letter in 
October 2003.  The RO has generally advised the veteran to 
submit any evidence in support of his claims which he had in 
his possession, and that they would assist him in obtaining 
any evidence he was not able to obtain on his own.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
September 2001 and October 2003 letters collectively have 
clearly advised the veteran of the evidence necessary to 
substantiate his claims. 
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issues being decided on 
appeal, the evidence of record contains an Affidavit for 
Philippine Army Personnel, and post-service medical records.  
There are no service medical records on file, therefore, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Otherwise, there is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in February 1976, 
January 1987, and October 2002.  Although the most recent 
examination does not specifically address the claimed 
disabilities, as set out in more detail below, the record 
fails to establish that the veteran suffers from "an event, 
injury or disease in service" as it relates to his claims of 
service connection for diseases as result of his status as a 
POW.  Based on the foregoing, the Board finds that an 
additional VA medical examination or opinion is not necessary 
to make a decision on the veteran's claims.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In July 1975, the veteran filed a claim of service connection 
for diseases related to his status as a POW, to include 
beriberi and malaria.  The evidence of record at that time 
contained an Affidavit for Philippine Army Personnel 
completed by the veteran in July 1946, which stated that 
during service he had malaria, dysentery, and beriberi.  Also 
in the claims folder was a certificate dated in July 1946 
from Captain A.S. that he had treated the veteran for malaria 
and dysentery in July 1942, and that he "was later sick of 
beriberi."  The Captain stated that after the veteran was 
cured of these diseases, he joined the resistance movement.  
Additionally, a medical certificate dated in May 1975 from 
Dr. J.L. Doco referenced a history of malaria and beriberi 
but no diagnosis was rendered at that time.  The veteran 
underwent a VA examination in February 1976, and upon a 
physical examination, the only diagnosis rendered was mild 
hypertension.  The examiner noted that there was no evidence 
of dysentery, helminthiasis, beriberi, malnutrition or 
avitaminosis.

In April 1976, the RO denied entitlement to service 
connection for diseases related to the veteran's status as a 
POW, to include malaria and beriberi.  The veteran did not 
file a notice of disagreement and the RO's April 1976 
decision became final.  38 U.S.C.A. § 7105(c).  

In June 1986, the veteran filed another claim of service 
connection for diseases related to his status as a POW, to 
include malaria and beriberi.  The veteran underwent a VA POW 
examination in January 1987.  Upon a physical examination, 
the examiner stated that malaria and beriberi were not 
evident on examination, and there was no medical evidence of 
the current existence of any disability resulting from 
nutritional deficiencies or inhumane treatment as a POW.

In February 1987, the RO denied the veteran's claims, finding 
that although the veteran might have been sick with anxiety 
neurosis, beriberi, dysentery, avitaminosis, pellagra and 
malnutrition while in service, the evidence did not show that 
he was suffering from these conditions which could be 
attributed to his POW experience.  Service connection for 
malaria and beriberi were denied.  The veteran did not file a 
notice of disagreement and the RO's February 1987 decision 
became final.  38 U.S.C.A. § 7105(c).  

In December 2000, the veteran filed a claim to reopen 
entitlement to service connection for diseases related to his 
status as a POW, to include beriberi and malaria.  The 
veteran submitted private medical records, however, they did 
not reflect diagnoses of beriberi or malaria.

As noted, the RO denied the veteran's claims in a February 
1987 rating decision, and as the veteran did not appeal, the 
RO's determination is final.  38 U.S.C.A. § 7105(c).  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the 
February 1987 RO determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is new or 
material or which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Because new 
and material evidence has not been submitted, the claims of 
service connection for beriberi and malaria cannot be 
reopened.

Although an affidavit completed by the veteran in July 1946 
reflects that he had malaria and beriberi in service, a July 
1946 certificate from Captain A.S. states that the veteran 
had these diseases in July 1942 and was "cured" of these 
diseases and continued in active service.  Moreover, as 
indicated above, the veteran has not submitted any evidence 
to show a post-service diagnosis of beriberi or malaria.  As 
there is no evidence of the claimed disabilities, the veteran 
has failed to submit new or material evidence and, therefore, 
does not raise a reasonable possibility of substantiating his 
claims.  For these reasons, the Board concludes that the 
veteran has not presented new and material evidence to reopen 
his claims of service connection for beriberi and malaria.  
38 C.F.R. § 3.156(a).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  

Lastly, because the veteran has submitted no relevant 
evidence and there has been no significant change in the 
regulations regarding these conditions, there is no basis to 
treat the claims as new claims.  Suttmann v. Brown, 5 Vet. 
App. 127 (1993).

II.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Pertinent POW regulations provide:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis).  Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications. 

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Avitaminosis.  Beriberi (including beriberi 
heart disease). Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency. 
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

In the veteran's December 2000 claim, he stated that he was 
suffering from malnutrition related to his status as a POW.  
It is clear from the evidence that the veteran was a POW for 
the period April 10 to July 29, 1942, for a period in excess 
of 30 days.  The veteran claims that he currently suffers 
from malnutrition from his status as a POW.  

Although he may have experienced malnutrition in service, 
there is no clinical evidence that he suffers from a current 
disability of malnutrition.  Specifically, the veteran 
underwent a VA examination in February 1976 and there was no 
clinical finding of malnutrition, and he underwent a VA POW 
examination in January 1987 and, again, there were no 
findings of malnutrition.  The January 1987 examiner 
specifically stated that there was no current existence of 
any disability resulting from nutritional deficiencies or 
inhumane treatment while a POW.

The Board has considered the veteran's own lay statements to 
the effect that he has malnutrition as a result of his status 
as a POW; however, it is noted that there is no medical 
evidence of record to support his claimed diseases and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

The veteran has submitted no medical documentation to support 
a diagnosis of malnutrition.  As such, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection.  Consequently, the benefit-of-
the-doubt-rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has not been received to reopen 
claims of service connection for beriberi and malaria, the 
appeal is denied.

Entitlement to service connection for malnutrition is denied.


REMAND

The veteran has appealed the denial of service connection for 
heart disease.  In January 1987, a diagnosis of hypertensive 
heart disease was entered, but adequate supporting 
documentation was not provided.  In light of the change in 
regulations, additional development is required.  Therefore, 
the case is remanded for the following:

1.  The veteran should be scheduled for a 
VA examination for the purpose of ruling 
in or out cardiovascular disease to 
include any form of heart disease.  
Hypertensive heart disease must be 
specifically ruled in or out.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue.  Unless the full 
benefit sought by the veteran is granted, 
the RO should furnish the veteran with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


